Citation Nr: 1216317	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for skin disorder of the head, face, and neck, to include skin cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served in active military service from June 1954 to June 1974.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge at the St. Paul RO in November 2011.  Several days prior to the hearing date, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

While appellate action was pending, the Board received from the Veteran an opinion from Dr. R.J.Z. dated in November 2011.  Along with this document, the Veteran submitted a written waiver of local consideration of the evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Subsequently, the Veteran submitted a letter from Dr. J.T.L. also dated in November 2011.  The Board acknowledges that a waiver of local consideration did not accompany this submission.  However, as will be discussed in further detail in the following decision, the Board is granting the Veteran's service connection claim and therefore finds that he will not be prejudiced by the absence of local consideration of this most recently submitted evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis of the Veteran's head, face, and neck are as likely as not due to his military service.
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, he has squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis of his head, face, and neck that were incurred in his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this portion of the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Here, the Veteran asserts that he developed a skin condition of his head, face, and neck during military service.  In particular, he maintains that he developed a recurrent skin condition of the head, face, and neck, including skin cancer, when he routinely incurred high altitude and tropical sun exposure during his 20 years of service as a military pilot.  See, e.g., the Veteran's statement dated February 2010 & the Veteran's notice of disagreement (NOD) dated March 2010.

In the December 2011 Appellant's Brief, the Veteran's representative alternately contended that entitlement to service connection was warranted based upon herbicide exposure.  To this end, the record demonstrates that the Veteran served in the Republic of Vietnam from September 1967 to October 1968.  Thus, he is presumed to have been exposed to herbicides.  As will be discussed below, the medical evidence shows that the Veteran is diagnosed with squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis.  These disorders are not presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.307, 3.309(e).  Moreover, there is no medical evidence to support a claim of service connection for skin condition due to herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Nevertheless, as will be explained below, the Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's diagnosed skin disorders were incurred during his active duty service as a result of in-service sun exposure.

The record demonstrates that the Veteran served in the military from June 1954 to June 1974.  Service treatment records (STRs) show multiple in-service complaints pertaining to the lower extremities.  To this end, service connection was granted for post-inflammatory pigmentation of the lower legs and ankles in a rating decision dated June 1975.  However, the Veteran's STRs show no treatment for, or diagnosis of, a skin disorder of his head, face, or neck.

Notably, the Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a pilot.  The Board has no reason to disbelieve the Veteran's assertion of in-service high altitude and tropical sun exposure as it is consistent with his MOS and the circumstances of his military service.  Thus, the Board concedes that the Veteran did indeed incur in-service high altitude and tropical sun exposure.  The Veteran also has stated that he received numerous sunburns during his military service including severe sunburn that he received while stationed in the Philippines from April 1960 to July 1960.  See the Veteran's statement dated February 2010.

As indicated above, the Board recognizes that the STRs are absent of any indication that the Veteran complained of, or was treated for, sunburn during his military service.  However, the Veteran is competent to describe what he experienced in service-such as, sunburns of the head, face, and neck.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.") 

Post-service treatment records show that the Veteran had a lentigo removed form his right cheek in September 1998.  A history of skin cancer on the right cheek and left temple was reported in private treatment records dated September 2008.  Moreover, the Veteran was also treated for actinic keratosis of his scalp, forehead, nasal dorsum, and bilateral cheeks as well as seborrheic keratosis of his face, back, chest, and abdomen at that time.  See the private treatment record dated September 1998.  In a letter dated December 2009, Dr. J.T.L. explained that the Veteran had a "history of lentigo maligna of his right cheek which was treated with Mohs' micrographic surgery in September of 1998 . . . His history is also significant for having a lentigo maligna of his right forearm . . . He has a third lentigo maligna diagnosis, again treated with excision in July of 2008."  Additionally, the Veteran received Mohs' surgery for squamous cell carcinoma of the parietal scalp in February 2010.  See the private treatment records dated February 2010.

With regard to the matter of etiology, the Veteran was afforded a VA examination as to the pending claim in December 2009.  The VA examiner noted that the Veteran "was seen in 1998 and had Mohs' surgery on a facial lesion that was diagnosed as a 'lentigo.'  He has had no reoccurrence."  It was also noted that the Veteran was recently treated for actinic keratosis and seborrheic keratosis.  The VA examiner opined that "[m]ore likely than not, these conditions ARE NOT related to this Veteran's time in military service."  He explained that "[t]he Veteran reports no episode of sunburn while in service . . . The ultraviolet rays which cause sun damage of the skin are filtered out by the canopy in the plane.  Therefore, none of the above condition[s] is related to military service and specifically is not related to the high altitude flying or to Agent Orange since none of these condition[s] is on the list of Agent Orange presumptive."

A second VA examination was conducted in June 2010 as to the pending claim.  At that time, the examiner noted the Veteran's report of in-service sun exposure but stated that "[a]s a pilot he is protec[ted] at high altitude from that canopy over the cockpit diffusing the ultraviolet rays from the sun."  He then concluded that, "[d]ue to the length of time between his retirement [from] military service and his first possible skin cancer procedure in 1998 and the lack of documentation within the first five to ten years after military service, the [Veteran's] current skin condition on his head and neck region is less likely as not related to his military service."

In contrast, the Veteran submitted a statement from his treating physician dated November 2011 in which Dr. R.J.Z. appeared to support the contention that the Veteran's currently diagnosed skin condition "is at least as likely as not (50/50 probability) caused by or a result of service" in the military.  However, aside from a notation that the Veteran had 20 years of service, Dr. R.J.Z. provided no rationale for his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Also, in support of his claim, the Veteran also submitted a letter from Dr. J.T.L. dated in December 2009 in which she stated that "[r]eview of Fitzpatrick's Textbook of Dermatology in Medicine, the 6th Edition, page 375 indicates that lentigo maligna melanoma exhibits a relationship to sunlight exposure similar to that of non-melanoma skin cancers.  This is the most specific statement it makes in this regard."  Although she did not express an opinion concerning medical nexus in the December 2009 letter, Dr. J.T.L. did provide a positive nexus opinion in a subsequent letter dated November 2011.  Specifically, in the November 2011 letter, Dr. J.T.L. reported that the Veteran asked her to review the diagnosis of lentigo maligna with respect to his military service.  She also noted the Veteran's service in Vietnam and the Philippines in addition to his high altitude sun exposure.  As to the question of etiology, Dr. J.T.L. then explained, "[w]e could identify one reference to the British Medical Journal, 2002; 325.567 obtained from Skin and Allergy News, in a review article addressing recognition of risk factors that would facilitate identifying melanoma earlier.  This article indicates that the British Medical Journal states that airline crews, especially pilots have a higher than expected incidence of melanoma.  Their conclusion is that this may be due to greater sun exposed activities between flights in areas of the world that are high exposure levels."  She further opined, "[i]t is not clear to me that any well controlled study has been done on pilots or on flight crews to date.  Melanoma is felt to be related to sun exposure but its exact relationship and when the initial onset of the insult is, between childhood and adulthood and the time of onset of the melanoma is unclear based on the current literature."  Dr. J.T.L. then opined that "based on this information, it is as likely as not due to exposure during his service time in the Marines."

There is, therefore, conflicting evidence of record concerning the question of the etiology of the Veteran's currently diagnosed skin condition of his head, face, and neck.  In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Crucially, the opinions of the VA examiners and Dr. J.T.L. are probative as to the issue of medical nexus.  The record reflects that these providers were familiar with the Veteran's medical history, to include the development of his skin conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed skin condition of his head, face, and neck-squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis-is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The Board will resolve reasonable doubt in the Veteran's favor and grant service connection for squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis of his head, face, and neck.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).

ORDER

Entitlement to service connection for squamous cell carcinoma, lentigo maligna, actinic keratosis, and seborrheic keratosis of the head, face, and neck is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


